EXHIBIT 10.2

 

DRAFT—SUBJECT TO REVISION

 

TERM SHEET

 

  •   The Trust as defined in the FMO Plan of Reorganization (the “Plan”) agrees
to pay Federal Mogul Corporation (“FMO”), on the terms set forth herein, $125MM
for the amounts paid on account of U.K. asbestos claims pursuant to Clauses
8(b), 8(d) and 8(e) of that certain Agreement between Federal Mogul Corporation,
T&N Limited, the other Plan Proponents, High River Limited Partnership, the
Administrators and the Pension Protection Fund (the “U.K. Agreement”).
Specifically, the Trust, upon formation thereof, will issue to FMO a note in the
face amount of $125 million (the “Note”) which matures 10 business days after
the Effective Date as defined in the Plan (the “Maturity Date”). On the Maturity
Date, in exchange for the Note, the Trust will pay 13.88 % of the Trust’s
distribution of stock obtained from FMO pursuant to the Plan (such distribution
being 50.1% of the reorganized FMO stock) in complete satisfaction of the Note;
provided, however, that 32% of the 13.88% of the stock will be held in escrow by
FMO and, if, after the resolution of the Chester Street claims, any amount of
the Clause 8(d) reserve is returned to FMO pursuant to Clause 8(i) of the U.K.
Agreement, FMO shall return an equivalent amount of the escrowed stock to the
Trust. In the event Icahn exercises the Call described below, upon resolution of
the Chester Street claims, the FMO stock held in escrow will be offered to Icahn
for cash consideration on the same terms as the Call stock and if Icahn declines
then the Asbestos Trust can sell the stock in the market, subject to regulatory
and contractual compliance.

 

  •   At the expiration of the Call Period described below, in the event that
Icahn does not exercise the Call described below, Icahn will provide the
Asbestos Trust with a $100 million term facility (“Loan”) secured by the
remaining shares of common stock of FMO held by the Asbestos Trust with
quarterly interest payable at Libor plus 100 bps (not to exceed 5.5%) that
matures 4 years from the Effective Date of the FMO Plan of Reorganization,
provided however:

 

  o Icahn will be granted a call on the remaining stock held by the Asbestos
Trust (the “Call”) (86.12% of 50.1% which the Asbestos Trust originally received
under the Plan of Reorganization), which Call shall expire on the 60th day
following the Effective Date (the “Call Period”), provided however if the UK
Schemes and CVAs are not yet approved then the Call Period will be extended to
the earlier of July 31, 2006 or the U.K. Effective Date as defined in the U.K.
Agreement.

 

  o

If Icahn exercises the Call then Icahn will pay to the Asbestos Trust $775
million consisting of $375 million in cash and a $400 million note payable in
equal quarterly installments beginning in year three (the “Icahn Note”) maturing
7 years from the date of issuance with interest payable quarterly at Libor plus
100 bps (not to exceed 5.5%) . The Icahn note will be issued by High River or
American Real Estate



--------------------------------------------------------------------------------

 

Partners LP (“AREP”) and the Asbestos Trust will be entitled to receive from
time to time at its request information to assure itself of High River’s or
AREP’s ability to satisfy the Icahn Note.

 

  o In the event Icahn exercises the Call and the claims of Cooper Industries
against FMO and its affiliates (the “Cooper Claims”) have not been settled,
released and resolved pursuant to the Plan then the indemnification obligations
of the Trust relating to the Cooper Claims shall be secured by the Icahn Note.
All proceeds (including interest) received from the Icahn Note shall be paid to
FMO until any amounts paid by FMO or any of its affiliates on account of Cooper
Claims (the “Cooper Payments”) are repaid in full. Until such Cooper Payments
are repaid in full, after 45 days they shall accrue interest at a 15% interest
rate. If at any time all incurred Cooper Payments have been repaid in full, but
the Cooper Claims have not been fully satisfied, a portion of the proceeds
(including interest) received from the Icahn Note will be paid to the Asbestos
Trust subject to an appropriate reserve for expected future Cooper Payments.

 

  •   To the extent necessary, the parties shall amend the Plan and Plan
Documents (as defined in the Plan), as appropriate, to incorporate these terms
and conditions.

 

  •   The obligations under this Agreement will not become effective until the
Effective Date of the FMO Plan of Reorganization

 

FEDERAL-MOGUL CORPORATION By:   /s/    John Gasparovic Title:   Senior Vice
President and General Counsel OFFICIAL COMMITTEE OF UNSECURED CREDITORS By:  
/s/    Neil Subin Title:   Chairman of the Official Committee of Unsecured
Creditors OFFICIAL COMMITTEE OF ASBESTOS CLAIMANTS By:   /s/    Elihu Inselbuch
Title:   Counsel

JPMORGAN CHASE BANK, AS

ADMINISTRATIVE AGENT

By:   /s/    Ann Kuriniskas Title:   Managing Director



--------------------------------------------------------------------------------

ERIC D. GREEN, as THE FUTURE CLAIMANTS REPRESENTATIVE By:   /s/    James Patton
Title:   Counsel to the FCR OFFICIAL COMMITTEE OF EQUITY SECURITY HOLDERS By:  
/s/    Robert Shannon Title:   One of its attorneys HIGH RIVER LIMITED
PARTNERSHIP By:     Title:    